Exhibit 10.1 EXECUTION VERSION CREDIT AGREEMENT dated as of March 1, 2017 among MESA LABORATORIES, INC., The other Loan Parties Party Hereto, The Lenders Party Hereto and JPMORGAN CHASE BANK, N.A., as Administrative Agent JPMORGAN CHASE BANK, N.A., as Sole Bookrunner and Sole Lead Arranger TABLE OF CONTENTS Page ARTICLE I Definitions 1 SECTION 1.01. Defined Terms 1 SECTION 1.02. Classification of Loans and Borrowings 25 SECTION 1.03. Terms Generally 26 SECTION 1.04. Accounting Terms; GAAP 26 SECTION 1.05. Pro Forma Adjustments for Acquisitions and Dispositions 26 SECTION 1.06. Status of Obligations 27 ARTICLE II The Credits 27 SECTION 2.01. Commitments 27 SECTION 2.02. Loans and Borrowings 27 SECTION 2.03. Requests for Borrowings 28 SECTION 2.04. [Intentionally Omitted] 29 SECTION 2.05. Swingline Loans 29 SECTION 2.06. Letters of Credit 30 SECTION 2.07. Funding of Borrowings 35 SECTION 2.08. Interest Elections 36 SECTION 2.09. Termination and Reduction of Commitments; Increase in Revolving Commitments 37 SECTION 2.10. Repayment and Amortization of Loans; Evidence of Debt 39 SECTION 2.11. Prepayment of Loans 40 SECTION 2.12. Fees 41 SECTION 2.13. Interest 42 SECTION 2.14. Alternate Rate of Interest 43 SECTION 2.15. Increased Costs 43 SECTION 2.16. Break Funding Payments 44 SECTION 2.17. Taxes 45 SECTION 2.18. Payments Generally; Allocation of Proceeds; Sharing of Set-offs 48 SECTION 2.19. Mitigation Obligations; Replacement of Lenders 50 SECTION 2.20. Defaulting Lenders 51 SECTION 2.21. Returned Payments 52 SECTION 2.22. Banking Services and Swap Agreements 52 ARTICLE III Representations and Warranties 53 SECTION 3.01. Organization; Powers 53 SECTION 3.02. Authorization; Enforceability 53 SECTION 3.03. Governmental Approvals; No Conflicts 53 SECTION 3.04. Financial Condition; No Material Adverse Change 53 SECTION 3.05. Properties 54 SECTION 3.06. Litigation and Environmental Matters 54 SECTION 3.07. Compliance with Laws and Agreements; No Default 54 SECTION 3.08. Investment Company Status 54 SECTION 3.09. Taxes 54 SECTION 3.10. ERISA 55 SECTION 3.11. Disclosure 55 SECTION 3.12. Material Agreements 55 SECTION 3.13. Solvency 55 i SECTION 3.14. Insurance 55 SECTION 3.15. Capitalization and Subsidiaries 56 SECTION 3.16. Security Interest in Collateral 56 SECTION 3.17. Employment Matters 56 SECTION 3.18. Federal Reserve Regulations 56 SECTION 3.19. Use of Proceeds 56 SECTION 3.20. No Burdensome Restrictions 56 SECTION 3.21. Anti-Corruption Laws and Sanctions 56 SECTION 3.22. Affiliate Transactions 57 SECTION 3.23. EEA Financial Institutions 57 ARTICLE IV Conditions 57 SECTION 4.01. Effective Date 57 SECTION 4.02. Each Credit Event 59 ARTICLE V Affirmative Covenants 60 SECTION 5.01. Financial Statements and Other Information 60 SECTION 5.02. Notices of Material Events 62 SECTION 5.03. Existence; Conduct of Business 62 SECTION 5.04. Payment of Obligations 62 SECTION 5.05. Maintenance of Properties 63 SECTION 5.06. Books and Records; Inspection Rights 63 SECTION 5.07. Compliance with Laws and Material Contractual Obligations 63 SECTION 5.08. Use of Proceeds 63 SECTION 5.09. Accuracy of Information 63 SECTION 5.10. Insurance 64 SECTION 5.11. Casualty and Condemnation 64 SECTION 5.12. Depository Banks 64 SECTION 5.13. Additional Collateral; Further Assurances 64 SECTION 5.14. Post-Closing Requirements 65 ARTICLE VI Negative Covenants 66 SECTION 6.01. Indebtedness 66 SECTION 6.02. Liens 67 SECTION 6.03. Fundamental Changes 68 SECTION 6.04. Investments, Loans, Advances, Guarantees and Acquisitions 68 SECTION 6.05. Asset Sales 69 SECTION 6.06. Sale and Leaseback Transactions 70 SECTION 6.07. Swap Agreements 70 SECTION 6.08. Restricted Payments; Certain Payments of Indebtedness 71 SECTION 6.09. Transactions with Affiliates 71 SECTION 6.10. Restrictive Agreements 72 SECTION 6.11. Amendment of Material Documents 72 SECTION 6.12. Financial Covenants 72 ARTICLE VII Events of Default 73 ARTICLE VIII The Administrative Agent 75 SECTION 8.01. Appointment 75 SECTION 8.02. Rights as a Lender 75 SECTION 8.03. Duties and Obligations 76 ii SECTION 8.04. Reliance 76 SECTION 8.05. Actions through Sub-Agents 76 SECTION 8.06. Resignation 77 SECTION 8.07. Non-Reliance 77 SECTION 8.08. Other Agency Titles 78 SECTION 8.09. Not Partners or Co-Venturers; Administrative Agent as Representative of the Secured Parties 78 SECTION 8.10. Credit Bidding 79 ARTICLE IX Miscellaneous 80 SECTION 9.01. Notices 80 SECTION 9.02. Waivers; Amendments 82 SECTION 9.03. Expenses; Indemnity; Damage Waiver 85 SECTION 9.04. Successors and Assigns 86 SECTION 9.05. Survival 89 SECTION 9.06. Counterparts; Integration; Effectiveness; Electronic Execution 90 SECTION 9.07. Severability 90 SECTION 9.08. Right of Setoff 90 SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of Process 90 SECTION 9.10. WAIVER OF JURY TRIAL 91 SECTION 9.11. Headings 91 SECTION 9.12. Confidentiality 92 SECTION 9.13. Several Obligations; Nonreliance; Violation of Law 92 SECTION 9.14. USA PATRIOT Act 93 SECTION 9.15. Disclosure 93 SECTION 9.16. Appointment for Perfection 93 SECTION 9.17. Releases of Subsidiary Guarantors 93 SECTION 9.18. Interest Rate Limitation 94 SECTION 9.19. No Advisory or Fiduciary Responsibility 94 SECTION 9.20. Marketing Consent 94 SECTION 9.21. Acknowledgement and Consent to Bail-In of EEA Financial Institutions 94 ARTICLE X Loan Guaranty 95 SECTION 10.01. Guaranty 95 SECTION 10.02. Guaranty of Payment 95 SECTION 10.03. No Discharge or Diminishment of Loan Guaranty 95 SECTION 10.04. Defenses Waived 96 SECTION 10.05. Rights of Subrogation 96 SECTION 10.06. Reinstatement; Stay of Acceleration 96 SECTION 10.07. Information 97 SECTION 10.08. Termination 97 SECTION 10.09. Taxes 97 SECTION 10.10. Maximum Liability 97 SECTION 10.11. Contribution 97 SECTION 10.12. Liability Cumulative 98 SECTION 10.13. Keepwell 98 iii SCHEDULES : Commitment Schedule Schedule 2.06 – Existing Letters of Credit Schedule 3.05 – Properties, etc. Schedule 3.06 – Disclosed Matters Schedule 3.12 – Material Agreements Schedule 3.14 – Insurance Schedule 3.15 – Capitalization and Subsidiaries Schedule 3.22 – Affiliate Transactions Schedule 5.14 – Post-Closing Requirements Schedule 6.01 – Existing Indebtedness Schedule 6.02 – Existing Liens Schedule 6.04 – Existing Investments Schedule 6.10 – Existing Restrictions EXHIBITS : Exhibit A – Assignment and Assumption Exhibit B – [Reserved] Exhibit C-1 – Borrowing Request Exhibit C-2 – Interest Election Request Exhibit D-1 – U.S. Tax Compliance Certificate (For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax Purposes) Exhibit D-2 – U.S. Tax Compliance Certificate (For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax Purposes) Exhibit D-3 – U.S. Tax Compliance Certificate (For Foreign Participants That Are Partnerships For U.S. Federal Income Tax Purposes) Exhibit D-4 – U.S. Tax Compliance Certificate (For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes) Exhibit E – Compliance Certificate Exhibit F – Joinder Agreement iv CREDIT AGREEMENT dated as of March 1, 2017 (as it may be amended, restated, supplemented or modified from time to time, this “ Agreement ”), among Mesa Laboratories, Inc. , as Borrower, the other Loan Parties party hereto, the Lenders party hereto, and JPMORGAN CHASE BANK, N.A., as Administrative Agent. The parties hereto agree as follows: ARTICLE I Definitions SECTION 1.01. Defined Terms . As used in this Agreement, the following terms have the meanings specified below: “
